                  Case 1:20-cv-06274-LAK Document 3 Filed 08/21/20 Page 1 of 2




Avery Samet                                                                                       212.497.8239
MEMBER NY BAR                                                                           asamet@aminillc.com


      August 21, 2020

      By ECF

      The Honorable Lewis A. Kaplan
      United States District Judge
      United States Courthouse
      500 Pearl Street
      New York, New York 10007

      Re:       LaMonica v. Tilton, et al. (In re TransCare Corporation),
                Case Nos. 1:20-cv-06274 and 1:20-cv-06523

      Dear Judge Kaplan:

             We represent the Appellee and Plaintiff Salvatore LaMonica, the Chapter 7 Trustee of
      TransCare Corporation and its affiliated debtors (the “Trustee”), in the two related actions
      referenced above.

              The first action (Case No. 20-6274) is an appeal from the July 6, 2020 Post-Trial Findings
      of Fact and Conclusions of Law (the “PFC”) entered by the Honorable Stuart M. Bernstein of the
      United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”),
      as well as from the Judgment relying on the PFC entered by the Bankruptcy Court on July 15,
      2020 (the “Appeal”). The Appellants are four corporate entities, each wholly controlled by
      Defendant Lynn Tilton.

              The second action (Case No. 20-6523) is an objection to the same PFC filed by Defendant
      Tilton pursuant to Bankruptcy Rule 9033 (the “Objection”).

              The Appeal and the Objection are governed by different standards of review but arise out
      of the same set of operative facts. The Bankruptcy Court determined that the PFC represented
      final findings of fact and conclusions of law with respect to the entity defendants but proposed
      findings of fact and conclusions of law with respect to Defendant Tilton.

               The briefing schedule on the Appeal is governed by Bankruptcy Rule 8018. Appellants’
      initial brief will be due 30 days after the Bankruptcy Court transmits the record on appeal, which
      we believe will occur sometime next week.

              Pursuant to a stipulated schedule so-ordered by the Bankruptcy Court, Defendant Tilton
      filed her Objection on August 7, 2020 and Plaintiff’s response is due September 9, 2020. (Under
      Bankruptcy Rule 9033(c), the Bankruptcy Court is authorized to set the schedule on the Objection;
      there is no reply.)

                            131 WEST 35TH STREET, 12TH FLOOR • NEW YORK, NY 10001
                               P 212.490.4700 • F 212.497.8222 • www.aminillc.com
          Case 1:20-cv-06274-LAK Document 3 Filed 08/21/20 Page 2 of 2

The Honorable Lewis A. Kaplan
August 21, 2020
Page 2

        We write because Defendant Tilton filed a 99-page brief (Case No. 20-6523, Doc. 3), with
an accompanying 18-page addendum which purports to contain her specific objections to the
Bankruptcy Court’s findings. (Ex. F). According to Your Honor’s Individual Rules of Practice,
briefs on motions and on bankruptcy appeals are not to exceed thirty-five pages, while objections
to reports and recommendations of Magistrate Judges are not to exceed twenty pages in length.
We do not believe Your Honor has a rule specifically governing objections to Bankruptcy Court
reports and recommendations.
        Given the size of the Objection brief and the upcoming appeal briefing arising from the
same trial and same facts, we thought it prudent to seek a conference with the Court to discuss the
most efficient way to proceed. In the alternative, we respectfully request an equal number of pages
for our Objection response.

       We thank Your Honor for your attention to this matter.

Respectfully submitted,

Avery Samet

Avery Samet

cc:    All Counsel of Record
